TOM GLAZE, Justice, dissenting. I dissent. Proposed Amendment 7 is only eight (8) pages long and its ballot title comprises 393 words and provides for lottery, bingo, raffles, and casino gambling. There is nothing complex or lengthy about this proposal. In fact, this court finds only one problem with the ballot title of this proposal: It does not specifically mention “Oaklawn” or “South-land” as being the two predesignated sites in Garland and Crit-tenden counties where casino gambling would occur if the proposal is adopted by the people at the November 5 General Election. I find it incredibly naive on this court’s part to think Arkansas voters would not know Oaklawn and Southland were the designated sites for casino gambling under proposed Amendment 7. I find it even more farfetched for the court to suggest Arkansas voters’ decisions would be affected because Oaklawn’s and South-land’s actual names do not appear in the ballot title. The ballot tide clearly apprises the voters that two sites, one in Garland County and another in Crittenden County, have already been selected where casino gambling will be authorized. In sum, the voters know by reading the ballot tide that two owners or enterprises — one in Garland County and the other in Crittenden County — will benefit by the passage of proposed Amendment 7. This is not the situation found in Page v. McCuen, 318 Ark. 342, 884 S.W.2d 951 (1994), where we held the ballot-tide reference to “a designated site” misled voters to believe a site for casino gambling was yet to be selected when, in fact, the site and landowner had already been established in the proposed amendment. Again, the ballot tide here informs all voters that a site in Garland County and in Crittenden County have already been selected, and if it were the intention of the sponsors of proposed Amendment 7 to mislead or hide from Arkansas voters the entities who own those two preselected sites, it has to be the worst-guarded secret in Arkansas. The Oaklawn and Southland names are found not only in other initiative gambling proposals intended to be placed on the General Election ballot, but also their names saturate the advertisements seeking passage of those proposals. In my view, this court should not remove an initiative measure from the ballot unless it is clear the proposal’s ballot tide will mislead the voters from making an intelligent choice. Our constitution and case law requires this court to be liberal when construing a ballot title’s sufficiency. Bailey v. McCuen, 318 Ark. 277, 884 S.W.2d 938 (1994). The ballot title here fully discloses that two predesignated sites have been chosen for casino gambling, and to suggest Arkansas voters cannot cast an intelligent vote in these circumstances is insulting, in my view. Corbin, J., joins this dissent.